Title: James Madison to Thomas R. Dew, 15 September 1834
From: Madison, James
To: Dew, Thomas R.


                        
                            
                                Montpr.
                            
                            
                                
                                    
                                
                                 Sepr. 15. 1834
                            
                        
                        
                        J. M. presents his thanks to Professor Dew for the Copy of his Essay on Usury. The subject being very ably
                            handled, will doubtless aid in dissipating the erroneous views of it which have so long prevailed.
                        
                            
                                
                            
                        
                    